                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  WILLIAM D. HAMBY,                                )
                                                   )
                Petitioner,                        )
                                                   )            No.     3:20-CV-300-DCLC-HBG
  v.                                               )
                                                   )
  MICHAEL PARRIS,                                  )
                                                   )
                Respondent.                        )
                                                   )

                                   MEMORANDUM OPINION

        The Court is in receipt of a pro se prisoner’s petion for habeas corpus relief under 28 U.S.C.

 § 2241 [Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. For the following

 reasons, Petitioner motion for leave to proceed in forma pauperis [Id.] will be DENIED and this

 action will be DISMISSED.

        Petitioner is enjoined from filing lawsuits in this District unless he first seeks and obtains

 the Court’s permission to file the proposed lawsuit. See Hamby v. Brasfield, et al., No. 3:19-CV-

 505-PLR-HBG, Doc. 8 p. 2–3 (E.D. Tenn. Jan. 20, 2020) (enjoining Petitioner and listing

 requirements for seeking and obtaining permission to file a lawsuit). While the Clerk has been

 instructed to reject any proposed lawsuit from Petitioner if he does not first properly seek this

 permission, where the Clerk inadvertently files an action despite Petitioner’s failure to file the

 required documents, the Court should dismiss the action [Id. at 3]. As that is the case here,

 Petitioner’s motion for leave to proceed in forma pauperis [Doc. 1] will be DENIED and

 Petitioner’s petition for a writ of habeas corpus under § 2241 [Doc. 2], which is not accompanied

 by the required filings for Petitioner to seek permission to file a lawsuit in this District, will be

 DISMISSED.




Case 3:20-cv-00300-DCLC-HBG Document 3 Filed 07/08/20 Page 1 of 2 PageID #: 16
         The Court must now decide whether to grant Petitioner a certificate of appealability

 (“COA”). A COA should issue where a petitioner makes a “substantial showing of a denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a

 procedural basis without reaching the underlying claim, a COA should only issue if “jurists of

 reason would find it debatable whether the petition states a valid claim of the denial of a

 constitutional right and that jurists of reason would find it debatable whether the district court was

 correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

         The Court is dismissing this petition because Petitioner failed to comply with the

 requirements for him to file a lawsuit in this District, a procedural ground. Reasonable jurists

 could not find that this dismissal is debatable or wrong. Accordingly, a certificate of appealability

 shall not issue.

         The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate Procedure.

         AN APPROPRIATE ORDER WILL ENTER.

         SO ORDERED:

                                                       s/Clifton L. Corker
                                                       United States District Judge




                                                   2

Case 3:20-cv-00300-DCLC-HBG Document 3 Filed 07/08/20 Page 2 of 2 PageID #: 17
